 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00153-TLN
                                                                 2:19-CR-00154-TLN
12                                Plaintiff,
                                                        STIPULATION TO CONTINUE DISPOSITION
13                          v.                          HEARING; FINDINGS AND ORDER
14   BRENT C. LETT,                                     DATE: March 26, 2019
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                                 STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     This matter was previously before this Court on March 5, 2020 for an admit/deny hearing

21 regarding a Petition for Violation of Supervised Release filed with this Court on January 7, 2020. See

22 Dkt. Nos. 10, 11.

23          2.     At that admit/deny hearing, defendant admitted each of the three charges alleged in the

24 Petition for Violation of Supervised Release, and this matter was set for a disposition hearing regarding

25 defendant’s admitted violations on March 26, 2019. See id. By that same previous order, and without

26 objection from the government, this Court ordered that the defendant be released from custody, pending

27 disposition of this matter. See id.

28          3.     Defendant’s probation officer has informed the parties that the defendant currently is


      STIPULATION CONTINUING DISPOSITION HEARING        1
 1 performing well on supervised release, and that the officer has no objection to a continued disposition

 2 hearing in this matter.

 3          4.      In accordance with the Court’s General Order No. 612, which authorizes the continuance

 4 of all criminal matters in this District to dates after May 1, 2020, the parties now stipulate and agree to

 5 continue the disposition hearing previously set in this case until May 21, 2020, at 9:30 a.m.

 6          IT IS SO STIPULATED.

 7

 8
     Dated: March 19, 2020                                    MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ AARON D. PENNEKAMP
11                                                            AARON D. PENNEKAMP
                                                              Assistant United States Attorney
12

13
     Dated: March 19, 2020                                    /s/ DONALD P. DORFMAN
14                                                            DONALD P. DORFMAN
15                                                            Counsel for Defendant
                                                              BRENT C. LETT
16

17

18
                                            FINDINGS AND ORDER
19
            IT IS SO FOUND AND ORDERED this 19th day of March, 2020.
20

21

22

23
                                                               Troy L. Nunley
24                                                             United States District Judge
25

26

27

28

      STIPULATION CONTINUING DISPOSITION HEARING          2
